                  Case 19-11401-JTD           Doc 151       Filed 07/23/19        Page 1 of 16



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                  Chapter 11

    JOERNS WOUNDCO HOLDINGS, INC.,                          Case No. 19-11401 (JTD)
    et al.,
                                                            Jointly Administered
                         1
              Debtors.



     NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR HEARING ON
JULY 25, 2019 AT 10:00 A.M. (EASTERN TIME)2, BEFORE THE HONORABLE JOHN
T. DORSEY AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
    OF DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 5th FLOOR,
             COURTROOM NO. 4, WILMINGTON, DELAWARE 19801

I.           CERTIFICATIONS OF COUNSEL

             1.    Motion of the Debtors For Interim and Final Orders: (I) Authorizing Continued
                   Use of Existing Cash Management System, Bank Accounts, and Business Forms
                   and Payment of Related Prepetition Obligations; (II) Waiving Certain Deposit
                   Requirements; and (III) Authorizing Continuance of Intercompany Transactions
                   [D.I. 6; 6/25/2019]

                   Related Pleadings:

                   A.         Order (INTERIM) (I) Authorizing Continued Use of Existing Cash
                              Management System, Bank Accounts, and Business Forms and Payment
                              of Related Prepetition Obligations; (II) Waiving Certain Deposit
                              Requirements; and (III) Authorizing Continuance of Intercompany
                              Transactions [D.I. 64; 6/26/2019]




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Joerns WoundCo Holdings, Inc. (3555); Dynamic Medical Systems, LLC (6816); Global Medical,
LLC (0696); Joerns LLC (3625); Joerns Healthcare, LLC (1510); Joerns Healthcare Mexico Holdings I LLC (2869);
Joerns Healthcare Mexico Holdings II LLC (2942); Joerns Healthcare Parent LLC (2727); Joerns Services LLC
(3441); RecoverCare, LLC (1634); RCJH Cambridge Technologies, LLC (5541); RCJH Merger Sub I, LLC
(3709); and Scott Technology, LLC (8047). The address of the Debtors’ corporate headquarters is 2430 Whitehall
Park Drive, Suite 100, Charlotte, NC 28273.
2
 Any party participating telephonically should make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946), no later than 12:00 p.m., one business day before the hearing.


ACTIVE 39985508v1 07/23/2019
     Case 19-11401-JTD         Doc 151     Filed 07/23/19    Page 2 of 16



     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order (I) Authorizing Continued
               Use of Existing Cash Management System, Bank Accounts, and Business
               Forms and Payment of Related Prepetition Obligations; (II) Waiving
               Certain Deposit Requirements; and (III) Authorizing Continuance of
               Intercompany Transactions [D.I. 133; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                 All comments have been resolved. A revised Proposed
                             Order has been filed under certification of counsel. The
                             Debtors request entry of the order attached to the
                             certification of counsel.

2.   Motion of the Debtors for an Interim and Final Order Authorizing the Debtors to
     Pay Certain Prepetition Taxes and Assessments and Related Obligations [D.I. 9;
     6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM) Authorizing the Debtors to Pay Certain Prepetition
               Taxes and Assessments and Related Obligations [D.I. 58; 6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order Authorizing the Debtors to
               Pay Certain Prepetition Taxes and Assessments and Related Obligations
               Pursuant to 11 U.S.C. §§ 105(a), 363 (b), 507(a), 541, 1107(a), 1108 and
               FED. R. BANKR. P. 6003 and 6004 [D.I. 122; 7/19/2019]

     E.        Amended Certification of Counsel Regarding Final Order Authorizing the
               Debtors to Pay Certain Prepetition Taxes and Assessments and Related
               Obligations Pursuant to 11 U.S.C. §§ 105(a), 363 (b), 507(a), 541,
               1107(a), 1108 and FED. R. BANKR. P. 6003 and 6004 [D.I. 127;
               7/19/2019]

                                       2
     Case 19-11401-JTD         Doc 151       Filed 07/23/19    Page 3 of 16




     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                  All comments have been resolved. A revised Proposed
                              Order has been filed under certification of counsel. The
                              Debtors request entry of the order attached to the
                              certification of counsel.

3.   Motion of the Debtors for an Interim and Final Order: (I) Approving Debtors’
     Proposed Form of Adequate Assurance of Payment to Utility Providers; (II)
     Establishing Procedures for Resolving Objections by Utility Providers; and (III)
     Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Services
     [D.I. 10; 6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM) (I) Approving Debtors’ Proposed Form of Adequate
               Assurance of Payment to Utility Providers; (II) Establishing Procedures
               for Resolving Objections by Utility Providers; and (III) Prohibiting Utility
               Providers From Altering, Refusing, or Discontinuing Services [D.I. 62;
               6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order (I) Approving Debtors’
               Proposed Form of Adequate Assurance of Payment to Utility Providers;
               (II) Establishing Procedures for Resolving Objections by Utility Providers;
               and (III) Prohibiting Utility Providers From Altering, Refusing, or
               Discontinuing Services [D.I. 131; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                  All comments have been resolved. A revised Proposed
                              Order has been filed under certification of counsel. The
                              Debtors request entry of the order attached to the
                              certification of counsel.

                                         3
     Case 19-11401-JTD         Doc 151     Filed 07/23/19     Page 4 of 16



4.   Motion of the Debtors for an Interim and Final Order Authorizing the Debtors to:
     (I) Maintain Existing Insurance Policies and Pay All Insurance Obligations
     Arising Thereunder; (II) Renew, Revise, Extend, Supplement, Change, or Enter
     into New Insurance Policies and Insurance Premium Financing Agreements; and
     (III) Continue to Honor Premium Financing Obligations [D.I. 11; 6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM) Authorizing Debtors to (I) Maintain Existing Insurance
               Policies and Pay All Insurance Obligations Arising Thereunder; (II)
               Renew, Revise, Extend, Supplement, Change, or Enter into New Insurance
               Policies and Insurance Premium Financing Agreements; and (III)
               Continue to Honor Premium Financing Obligations [D.I. 57; 6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order Authorizing, but not
               Directing, the Debtors to: (I) Maintain Existing Insurance Policies and Pay
               All Insurance Obligations Arising Thereunder; (II) Renew, Revise,
               Extend, Supplement, Change, or Enter into New Insurance Policies and
               Insurance Premium Financing Agreements; and (III) Continue to Honor
               Premium Financing Obligations [D.I. 121; 7/19/2019]

     E.        Amended Certification of Counsel Regarding Final Order Authorizing, but
               not Directing, the Debtors to: (I) Maintain Existing Insurance Policies and
               Pay All Insurance Obligations Arising Thereunder; (II) Renew, Revise,
               Extend, Supplement, Change, or Enter into New Insurance Policies and
               Insurance Premium Financing Agreements; and (III) Continue to Honor
               Premium Financing Obligations [D.I. 126; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                  All comments have been resolved. A revised Proposed
                              Order has been filed under certification of counsel. The
                              Debtors request entry of the order attached to the
                              certification of counsel.

5.   Motion of the Debtors for Interim and Final Orders Authorizing Certain
     Procedures to Maintain and Protect the Confidentiality of Protected Health
     Information as Required by Applicable Privacy Rules [D.I. 12; 6/25/2019]
                                      4
     Case 19-11401-JTD         Doc 151      Filed 07/23/19   Page 5 of 16




     Related Pleadings:

     A.        Order (INTERIM) Authorizing Certain Procedures to Maintain and
               Protect the Confidentiality of Protected Health Information as Required by
               Applicable Privacy Rules [D.I. 59; 6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order Authorizing Certain
               Procedures to Maintain and Protect the Confidentiality of Protected Health
               Information as Required by Applicable Privacy Rules [D.I. 123;
               7/19/2019]

     E.        Amended Certification of Counsel Regarding Final Order Authorizing
               Certain Procedures to Maintain and Protect the Confidentiality of
               Protected Health Information as Required by Applicable Privacy Rules
               [D.I. 128; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: No responses received.

     Status:                 A revised Proposed Order with minor clean up changes has
                             been filed under certification of counsel. The Debtors
                             request entry of the order attached to the certification of
                             counsel.

6.   Motion of the Debtors for Entry of Interim and Final Orders Authorizing the
     Debtors to Honor Certain Prepetition Obligations to Customers and to Continue
     Customer Programs [D.I. 13; 6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM) Authorizing the Debtors to Honor Certain Prepetition
               Obligations to Customers and to Continue Customer Programs [D.I. 63;
               6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]
                                        5
     Case 19-11401-JTD         Doc 151     Filed 07/23/19    Page 6 of 16




     D.        Certification of Counsel Regarding Final Order Authorizing the Debtors to
               Honor Certain Prepetition Obligations to Customers and to Continue
               Customer Programs [D.I. 132; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                 All comments have been resolved. A revised Proposed
                             Order has been filed under certification of counsel. The
                             Debtors request entry of the order attached to the
                             certification of counsel.

7.   Motion of the Debtors for Interim and Final Orders to: (I) Authorize the Debtors
     to Pay Prepetition Wages and Compensation; (II) Authorize the Debtors to
     Continue Certain Employee Incentive and Expense Programs; (III) Authorize the
     Debtors to Continue Certain Health and Insurance Benefit Programs; (IV) Direct
     All Banks to Honor Prepetition Checks for Payment of Prepetition Employee
     Obligations; and (V) Grant Other Related Relief [D.I. 14; 6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM; WITH REVISIONS): (I) Authorizing the Debtors to
               Pay Prepetition Wages and Compensation; (II) Authorizing the Debtors to
               Continue Certain Employee Incentive and Expense Programs; (III)
               Authorizing the Debtors to Continue Certain Health and Insurance Benefit
               Programs; (IV) Directing All Banks to Honor Prepetition Checks for
               Payment of Prepetition Employee Obligations; and (V) Granting Other
               Related Relief [D.I. 56; 6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order (I) Authorizing the
               Debtors to Pay Prepetition Wages and Compensation; (II) Authorizing the
               Debtors to Continue Certain Employee Incentive and Expense Programs;
               (III) Authorizing the Debtors to Continue Certain Health and Insurance
               Benefit Programs; (IV) Directing All Banks to Honor Prepetition Checks
               for Payment of Prepetition Employee Obligations; and (V) Granting Other
               Related Relief [D.I. 120; 7/19/2019]


                                       6
     Case 19-11401-JTD         Doc 151      Filed 07/23/19   Page 7 of 16



     E.        Amended Certification of Counsel Regarding Final Order (I) Authorizing
               the Debtors to Pay Prepetition Wages and Compensation; (II) Authorizing
               the Debtors to Continue Certain Employee Incentive and Expense
               Programs; (III) Authorizing the Debtors to Continue Certain Health and
               Insurance Benefit Programs; (IV) Directing All Banks to Honor
               Prepetition Checks for Payment of Prepetition Employee Obligations; and
               (V) Granting Other Related Relief [D.I. 125; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                 All comments have been resolved. A revised Proposed
                             Order has been filed under certification of counsel. The
                             Debtors request entry of the order attached to the
                             certification of counsel.

8.   Motion of Debtors for Interim and Final Orders Authorizing Payment of Certain
     Prepetition Trade Claims in the Ordinary Course of Business [D.I. 15; 6/25/2019]

     Related Pleadings:

     A.        Order (INTERIM) Authorizing Payment of Certain Prepetition Trade
               Claims in the Ordinary Course of Business [D.I. 60; 6/26/2019]

     B.        Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
               6/27/2019]

     C.        Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
               71; 6/27/2019]

     D.        Certification of Counsel Regarding Final Order Authorizing Payment of
               Certain Prepetition Trade Claims in the Ordinary Course of Business [D.I.
               124; 7/19/2019]

     E.        Amended Certification of Counsel Regarding Final Order Authorizing
               Payment of Certain Prepetition Trade Claims in the Ordinary Course of
               Business [D.I. 129; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received: Informal comments received from the United States
                         Trustee.

     Status:                 All comments have been resolved. A revised Proposed
                             Order has been filed under certification of counsel. The
                                        7
     Case 19-11401-JTD      Doc 151     Filed 07/23/19     Page 8 of 16



                           Debtors request entry of the order attached to the
                           certification of counsel.

9.   Motion of Debtors for Interim and Final Orders: (I) Authorizing the Debtors to
     Obtain Senior Secured Postpetition Financing; (II) Granting Liens and
     Superpriority Administrative Expense Status; (III) Authorizing the Use of Cash
     Collateral; (IV) Granting Adequate Protection to Prepetition Secured Parties; (V)
     Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 16;
     6/25/2019]

     Related Pleadings:

     A.     Order (INTERIM) (I) Authorizing the Debtors to Obtain Senior Secured
            Postpetition Financing; (II) Granting Liens and Superpriority
            Administrative Expense Status; (III) Authorizing the Use of Cash
            Collateral; (IV) Granting Adequate Protection to Prepetition Secured
            Parties; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief
            [D.I. 61; 6/26/2019]

     B.     Omnibus Notice of Final Hearing on First Day Motions [D.I. 70;
            6/27/2019]

     C.     Amended Omnibus Notice of Final Hearing on First Day Motions [D.I.
            71; 6/27/2019]

     D.     Certification of Counsel Regarding Final Order (I) Authorizing the
            Debtors to Obtain Senior Secured Postpetition Financing; (II) Granting
            Liens and Superpriority Administrative Expense Status; (III) Authorizing
            the Use of Cash Collateral; (IV) Granting Adequate Protection to
            Prepetition Secured Parties; (V) Scheduling a Final Hearing; and (VI)
            Granting Related Relief [D.I. 130; 7/19/2019]

     Objection Deadline: July 18, 2019 at 5:00 p.m.

     Responses Received:

     i.                    Objection to Debtors’ Interim Order (I) Authorizing the
                           Debtors to Obtain Senior Secured Postpetition Financing;
                           (II) Granting Liens and Superpriority Administrative
                           Expense Status; (III) Authorizing the Use of Cash
                           Collateral; (IV) Granting Adequate Protection to
                           Prepetition Secured Parties; (V) Scheduling a Final
                           Hearing; and (VI) Granting Related Relief, Filed by Texas
                           Taxing Jurisdictions [D.I. 77; 7/1/2019]

     ii                    Notice of Withdrawal of Debtors’ Interim Order (I)
                           Authorizing the Debtors to Obtain Senior Secured
                                     8
      Case 19-11401-JTD        Doc 151      Filed 07/23/19    Page 9 of 16



                              Postpetition Financing; (II) Granting Liens and
                              Superpriority Administrative Expense Status; (III)
                              Authorizing the Use of Cash Collateral; (IV) Granting
                              Adequate Protection to Prepetition Secured Parties; (V)
                              Scheduling a Final Hearing; and (VI) Granting Related
                              Relief, Filed by Texas Taxing Jurisdictions [D.I. 115;
                              7/18/2019]

      Status:                 All objections and comments has been resolved. A revised
                              Proposed Order has been filed under certification of
                              counsel. The Debtors request entry of the order attached to
                              the certification of counsel.

10.   Application/Motion to Employ/Retain Professionals as Used in the Ordinary
      Course of Business [D.I. 83; 7/3/2019]

      Related Pleadings:

      A.        Certification of Counsel Regarding Order Granting Authority to Employ
                Professionals Used in the Ordinary Course of Business [D.I. 135;
                7/19/2019]

      Objection Deadline: July 18, 2019 at 5:00 p.m.

      Responses Received: Informal comments received from the United States
                          Trustee.

      Status:                 All comments have been resolved. A revised Proposed
                              Order has been filed under certification of counsel. The
                              Debtors request entry of the order attached to the
                              certification of counsel.

11.   Application/Motion to Employ/Retain Fox Rothschild LLP as Co-Counsel for the
      Debtors Nunc Pro Tunc to the Petition Date [D.I. 84; 7/3/2019]

      Related Pleadings:

      A.        Certification of Counsel Regarding Order Granting Debtors’ Application
                for Authority to Employ and Retain Fox Rothschild LLP as Co-Counsel
                for the Debtors Nunc Pro Tunc [D.I. 134; 7/19/2019]

      Objection Deadline: July 18, 2019 at 5:00 p.m.

      Responses Received: Informal comments received from the United States
                          Trustee.


                                        9
      Case 19-11401-JTD         Doc 151       Filed 07/23/19   Page 10 of 16



       Status:                 All comments have been resolved. A revised Proposed
                               Order has been filed under certification of counsel. The
                               Debtors request entry of the order attached to the
                               certification of counsel.

12.    Application/Motion to Employ/Retain White & Case LLP as Attorneys to the
       Debtors Nunc Pro Tunc to the Petition Date [D.I. 85; 7/3/2019]

       Related Pleadings:

       A.        Supplemental Declaration of David M. Turetsky [D.I. 119; 7/19/2019]

       B.        Certification of Counsel Regarding Order Authorizing the Employment
                 and Retention of White & Case LLP as Attorneys to the Debtors Nunc Pro
                 Tunc to the Petition Date [D.I. 136; 7/19/2019]

       Objection Deadline: July 18, 2019 at 5:00 p.m.

       Responses Received: Informal comments received from the United States
                           Trustee.

       Status:                 All comments have been resolved. A revised Proposed
                               Order has been filed under certification of counsel. The
                               Debtors request entry of the order attached to the
                               certification of counsel.

13.    Application/Motion to Employ/Retain Conway Mackenzie, Inc. as Restructuring
       Advisor to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 86; 7/3/2019]

       Related Pleadings:

       A.        Certification of Counsel Regarding Order Authorizing the Employment
                 and Retention of Conway Mackenzie, Inc. as Restructuring Advisor to the
                 Debtors Nunc Pro Tunc to the Petition Date [D.I. 137; 7/19/2019]

       Objection Deadline: July 18, 2019 at 5:00 p.m.

       Responses Received: Informal comments received from the United States
                           Trustee.

       Status:                 All comments have been resolved. A revised Proposed
                               Order has been filed under certification of counsel. The
                               Debtors request entry of the order attached to the
                               certification of counsel.



                                         10
      Case 19-11401-JTD         Doc 151       Filed 07/23/19   Page 11 of 16



14.    Application/Motion to Employ/Retain Moelis & Company LLC as Financial
       Advisor and Investment Banker to the Debtors Nunc Pro Tunc to the Petition
       Date [D.I. 87; 7/3/2019]

       Related Pleadings:

       A.        Certification of Counsel Regarding Order Authorizing the Employment
                 and Retention of Moelis & Company LLC as Financial Advisor and
                 Investment Banker to the Debtors Nunc Pro Tunc to the Petition Date [D.I.
                 138; 7/19/2019]


       Objection Deadline: July 18, 2019 at 5:00 p.m.

       Responses Received: Informal comments received from the United States
                           Trustee.

       Status:                 All comments have been resolved. A revised Proposed
                               Order has been filed under certification of counsel. The
                               Debtors request entry of the order attached to the
                               certification of counsel.

15.    Application/Motion to Employ/Retain Epiq Corporate Restructuring, LLC as
       Administrative Advisor to the Debtors Nunc Pro Tunc to the Petition Date [D.I.
       88; 7/3/2019]

       Related Pleadings:

       A.        Debtors’ Application for an Order Appointing Epiq Corporate
                 Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the
                 Petition Date [D.I. 3; 6/24/2019]

       B.        Amended Exhibit C to Debtors’ Application for an Order Appointing Epiq
                 Corporate Restructuring, LLC As Claims and Noticing Agent Nunc Pro
                 Tunc to the Petition Date [D.I. 7; 6/25/2019]

       C.        Order Appointing Epiq Corporate Restructuring, LLC as Claims and
                 Noticing Agent Nunc Pro Tunc to the Petition Date [D.I. 54; 6/26/2019]

       D.        Certification of Counsel Regarding Order Authorizing the Retention and
                 Employment of Epiq Corporate Restructuring, LLC as Administrative
                 Advisor to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 139;
                 7/19/2019]

       Objection Deadline: July 18, 2019 at 5:00 p.m.


                                         11
            Case 19-11401-JTD         Doc 151      Filed 07/23/19    Page 12 of 16



             Responses Received: Informal comments received from the United States
                                 Trustee.

             Status:                  All comments have been resolved. A revised Proposed
                                      Order has been filed under certification of counsel. The
                                      Debtors request entry of the order attached to the
                                      certification of counsel.

II.   MATTERS GOING FORWARD

      16.    Motion of Debtors for Entry of Interim and Final Orders: (I) Waiving Creditor
             Matrix Requirements; (II) Authorizing Debtors to Redact Certain Personal
             Identification Information for Individual Creditors; and (III) Granting Related
             Relief [D.I. 4; 6/25/2019]

      Related Pleadings:

             A.        Notice of Filing of Creditor Matrix [D.I. 8; 6/25/2019]

             B.        Order (INTERIM) (I) Waiving Creditor Matrix Requirements; (II)
                       Authorizing Debtors to Redact Certain Personal Identification Information
                       for Individual Creditors; and (III) Granting Related Relief [D.I. 55;
                       6/26/2019]

             Objection Deadline: July 18, 2019 at 5:00 p.m.

             Responses Received:

             i.        Objection United States Trustee’s Objection to Motion of the Debtors for
                       Entry of Interim and Final Orders: ) (I) Waiving Creditor Matrix
                       Requirements; (II) Authorizing Debtors to Redact Certain Personal
                       Identification Information for Individual Creditors; and (III) Granting
                       Related Relief [D.I. 110; 7/16/2019]

             Status:                  The Debtors will continue to attempt to resolve the United
                                      States Trustee’s objection. This matter is going forward.

      17.    Joint Prepackaged Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its
             Affiliated Debtors [D.I. 20; 6/25/2019]

      Related Pleadings:

             A.        Motion of Debtors for Entry of an Order (I) Scheduling, and Shortening
                       Notice of, A Combined Hearing on (A) Adequacy of Disclosure Statement
                       and (B) Confirmation of Prepackaged Plan, (II) Approving Form and
                       Manner of Notice of (A ) Combined Hearing and (B) Commencement of
                       Chapter 11 Cases, (III) Establishing Procedures for Objecting to (A)
                                                12
Case 19-11401-JTD      Doc 151       Filed 07/23/19     Page 13 of 16



       Disclosure Statement or (B) Prepackaged Plan, (IV) Approving
       Prepetition Solicitation Procedures, (V) Conditionally Directing the
       United States Trustee Not to Convene a Section 341 Meeting of Creditors,
       (VI) Conditionally Extending Deadline to File Schedules and Statements,
       and (VII) Granting Related Relief [D.I. 17; 6/25/2019]

 B.    Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Joerns
       WoundCo Holdings, Inc. and its Affiliated Debtors [D.I. 18; 6/25/2019]

 C.    Order (I) Scheduling, and Shortening Notice of, A Combined Hearing on
       (A) Adequacy of Disclosure Statement and (B) Confirmation of
       Prepackaged Plan, (II) Approving Form and Manner of Notice of (A )
       Combined Hearing and (B) Commencement of Chapter 11 Cases, (III)
       Establishing Procedures for Objecting to (A) Disclosure Statement or (B)
       Prepackaged Plan, (IV) Approving Prepetition Solicitation Procedures,
       (V) Conditionally Directing the United States Trustee Not to Convene a
       Section 341 Meeting of Creditors, (VI) Conditionally Extending Deadline
       to File Schedules and Statements, and (VII) Granting Related Relief [D.I.
       66; 6/25/2019]

 D.    Plan Supplement/Notice of Filing of Plan Supplement In Connection with
       Joint Prepackaged Chapter 11 Plan Of Reorganization of Joerns WoundCo
       Holdings, Inc. and Its Affiliated Debtors [D.I. 92; 7/8/2019]

 E.    Notice of Certificate/Affidavit of Publication of Notice of Commencement
       of Prepackaged Chapter 11 Bankruptcy Cases and Combined Hearing on
       Disclosure Statement and Confirmation of Joint Prepackaged Chapter 11
       Plan [D.I. 98; 7/11/2019]

 F.    Certification of Ballots [D.I. 118; 7/18/2019]

 G.    Amended Joint Prepackaged Chapter 11 Plan of Joerns WoundCo
       Holdings, Inc. and Its Affiliated Debtors [D.I. 141; 7/22/2019]

 H.    Notice of Filing of Redline Version of Amended Joint Prepackaged
       Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its Affiliated
       Debtors [D.I. 142; 7/22/2019]

 I.    Notice of Filing of Amended Plan Supplement in Connect with Joint
       Prepackaged Chapter 11 Plan of Reorganization of Joerns WoundCo
       Holdings, Inc. and Its Affiliated Debtors [D.I. 143; 7/22/2019]

 J.    Amended Exhibit(s) B [D.I. 144; 7/22/2019]

 K.    Debtors’ Memorandum of Law in Support of (I) Approval of Debtors’
       Disclosure Statement; (II) Final Approval of Solicitation Procedures; and

                                13
Case 19-11401-JTD      Doc 151       Filed 07/23/19   Page 14 of 16



        (III) Confirmation of Joint Prepackaged Chapter 11 Plan of Joerns
        WoundCo Holdings, Inc. and Its Affiliated Debtors [D.I. 145; 7/22/2019]

 L.     Declaration of John Regan in Support of the Debtors’ Request for (I)
        Approval of Debtors’ Disclosure Statement; (II) Final Approval of
        Solicitation Procedures; and (III) Confirmation of Joint Prepackaged
        Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its Affiliated
        Debtors [D.I. 146; 7/22/2019]

 M.     Declaration of Barak Klein in Support of Confirmation of the Joint
        Prepackaged Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its
        Affiliated Debtors [D.I. 147; 7/22/2019]

 N.     Declaration of Erik M. Graber in Support of Debtors’ Request for of (I)
        Approval of Debtors’ Disclosure Statement; (II) Final Approval of
        Solicitation Procedures; and (III) Confirmation of Joint Prepackaged
        Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its Affiliated
        Debtors [D.I. 148; 7/22/2019]

 O.     Notice of Proposed Confirmation Order in Connection with Joint
        Prepackaged Chapter 11 Plan of Joerns WoundCo Holdings, Inc. and Its
        Affiliated Debtors [D.I. 149; 7/22/2019]

 P.     Statement of the First Lien Steering Committee in Support of
        Confirmation of the Debtors’ Request for (I) Approval of Debtors’
        Disclosure Statement, (II) Final Approval of Solicitation Procedures, and
        (III) Confirmation of Amended Joint Prepackaged Chapter 11 Plan of
        Joerns WoundCo Holdings, Inc. and Its Affiliated Debtors [D.I. 150;
        7/23/2019]

 Objection Deadline: July 18, 2019 at 5:00 p.m.

 Responses Received:

        i.     Objection To The Debtors’ Joint Prepackaged Chapter 11 Plan of
               Joerns WoundCo Holdings, Inc. and Its Affiliated Debtors, Filed
               by Texas Taxing Jurisdiction [D.I. 78; 7/1/2019]

        ii.    Limited Objection and Notice of Secured Lien Filed by Broward
               County [D.I. 94; 7/9/2019]

        iii.   Objection to Confirmation of Plan Filed by Travis County [D.I.
               113; 7/16/2019]

        iv.    Objection to Confirmation of Plan Filed by Louisiana Department
               of Revenue [D.I. 117; 7/18/2019]

                                14
Case 19-11401-JTD   Doc 151       Filed 07/23/19   Page 15 of 16




 Status:    The Debtors believe that all of the responses to confirmation of the
            Plan, including formal objections, have been consensually resolved
            through the modification of the Plan or the addition of language to
            the Proposed Confirmation Order. This matter is going forward.




                             15
           Case 19-11401-JTD   Doc 151    Filed 07/23/19   Page 16 of 16



Dated: June 23, 2019                       Respectfully submitted,



                                           FOX ROTHSCHILD LLP
                                           /s/ Jeffrey M. Schlerf
                                           Jeffrey M. Schlerf (No. 3047)
                                           Courtney Emerson (No. 6229)
                                           Katelyn M. Crawford (No. 6591)
                                           919 North Market Street
                                           Suite 300
                                           Wilmington, DE 19801
                                           (302) 654-7444
                                           jschlerf@foxrothschild.com
                                           cemerson@foxrothschild.com
                                           kcrawford@foxrothschild.com


                                           David Turetsky (admitted pro hac vice)
                                           Philip A. Abelson (admitted pro hac vice
                                           Richard Graham (admitted pro hac vice)
                                           John Ramirez (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020
                                           (212) 819-8200
                                           david.turetsky@whitecase.com
                                           philip.abelson@whitecase.com
                                           rgraham@whitecase.com
                                           john.ramirez@whitecase.com


                                           Fan B. He (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           200 South Biscayne Boulevard
                                           Miami, FL 33131
                                           (305) 371-2700
                                           fhe@whitecase.com


                                           Proposed Counsel to Debtors and
                                           Debtors-in-Possession




                                     16
